Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mitzi E. Dailey appeals the district court’s order granting Appellees’ motions to dismiss her civil claims against them, including her race and sex and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we deny Dai-ley’s motion for reconsideration of this court’s order granting Appellee Getz’s motion for leave to file a separate brief and affirm the district court’s order. See Dailey v. Lew, No. 1:15-cv-02527-GLR, 2016 WL 1558150 (D. Md. Apr. 18, 2016). We dispense with oral argument because the *143facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED